DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 08/08/2022.
Claims 1, 4, 6-10, and 14 have been amended; claims 15-20 have been canceled.
Claims 1-20 are pending; claims 1-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
Claim Objection:
	The amended claim 14 has overcome the claim objection, and the claim objection has been withdrawn.

35 U.S.C. § 112:
	The amended claims have overcome the 112 rejections, and the 112 rejections have been withdrawn.
	

35 U.S.C. § 101:
	Regarding the 101 rejection, the applicant’s arguments have been fully
considered but are not persuasive. The applicant has pointed out several paragraphs that describe some technical features of the invention. These paragraphs show that the updated blockchain may be distributed to the nodes on the blockchain network (paragraph [0087]), that a validation node validates whether the sender device of the transaction is a trusted entity (paragraph [0090]), and that the ledger of the blockchain may be transmitted to the validation  entity along with the transaction by the user device and the validation entity could validate the transaction locally based on the provided ledger (paragraph [0048]). First, each node of the blockchain network has a copy of the ledger, which is one of the features of the blockchain network. Second, validating whether the transaction comes from a trusted entity is a common procedure for verifying the transaction. Third, the face that a validation entity could validate the transaction locally based the blockchain ledger provided by the user device is not part of the claimed subject matter. The claimed invention does not disclose that the validation entity receives the blockchain ledger along with the transaction from the user device and that the validation entity could validate the transaction locally via the received ledger.

35 U.S.C. § 103:
	The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 rejection section. Hence, the applicant’s arguments with respect to the claim rejection have been considered but are moot in view of the new grounds of rejection. New prior art is introduced.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In the instant case, claims 1-7 are directed to a method and claims 8-14 are directed to a validation node server. Therefore, these claims fall within the four statutory categories of invention.
The claims recite processing and signing a transaction. Specifically, the claims recite “receiving … a transaction record for a transaction conducted, the transaction record including at least information related to the user and transaction details; identifying, based on the information related to the user … associated with the transaction; appending the transaction record; generating a signature by: generating a first hash of at least a portion of the information related to the user; generating a second hash of at least a portion of the transaction details; combining the first hash and the second hash into a text string; and signing the text string, or a derivative of the text string, using a private key … to form the signature; and attaching the signature to the transaction record; and distributing,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for processing a transaction, such as receiving a transaction, appending the transaction, generating a signature on the hashes related to the transaction, and attaching the signature to the transaction. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims, such as the use of a validation node, an acceptance node, a blockchain, one or more processor, and a memory merely use a computer as a tool to perform an abstract idea. Specifically, a validation node, an acceptance node, a blockchain, one or more processor, and a memory perform the steps or functions of receiving a transaction, identifying a blockchain, appending the transaction, generating hashes, generating a signature on the hashes, attaching the signature to the transaction, and distributing the transaction. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a validation node, an acceptance node, a blockchain, one or more processor, and a memory to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of processing and signing a transaction. As discussed above, taking the claim elements separately, a validation node, an acceptance node, a blockchain, one or more processor, and a memory perform the steps or functions of receiving a transaction, identifying a blockchain, appending the transaction, generating hashes, generating a signature on the hashes, attaching the signature to the transaction, and distributing the transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing and signing a transaction. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-7 and 9-14 further describe the abstract idea of processing and signing a transaction. Claims 2 and 13 disclose concatenating the first hash and the second hash. Claim 3 discloses the characteristics of the acceptance node. Claim 4 discloses the characteristics of the private key. Claims 5 and 14 disclose generating a hash based on the first hash and the second hash. Claims 6 and 7 disclose the characteristics of the nodes of the blockchain. Claim 9 discloses the validation node server distributing a public key. Claim 10 discloses the validation node server validating the acceptance node server. Claim 11 discloses the characteristics of the hash of the user information. Claim 12 discloses the validation node server distributing the blockchain to a client device. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over GEORGIADIS et al. (WO 2017127564 A1) in view of KANO et al. (US 20190108513 A1), and further in view of Imai et al. (US 20180139056 A1).
Claims 1 and 8:
	GEORGIADIS discloses the following:
	a.	one or more processors; and a memory including instructions that, when executed by the one or more processors, cause the validation node server. (See paragraph [00167]; paragraph [00268], “[a]bsent a clear indication to the contrary, the embodiments herein are directed towards computing devices, computing systems, electronic communications, one or more computer processors executing computer readable instructions, network interfaces to networks [e.g., the Internet], and other computational and/or networking elements which comprise principal 1002 [or one of user or user device 102], validating organization 1004 [or verification system 108], verifier 1020 [or information provider 636 or target device], etc…. In another embodiment, verifier 1020 [or information provider 636 or target device] and/or validating organization 1004 [or verification system 108] may comprise one or more of information provider system 120, verification system 108, web server 1025, server 1030, computer system 1500 or combinations or portions thereof”; Fig. 15; and paragraph [00398]-[00392].)
	b.	receiving, by a validation node from an acceptance node, a transaction record for a transaction conducted between the acceptance node and a user, the transaction record including at least information related to the user and transaction details. (See Fig. 1; paragraphs [00161]-[00164], “[i]n another example, a payer user [e.g., consumer, buyer, payer, agent thereof, or any other provider of funds, etc.] desires to purchase goods or services from a merchant. The merchant is identified by a unique identifier, and the target device is a terminal of the merchant…. The user payer identifier [or surrogate identifier] is a token or hash or some other hiding technique that is used by the information provider system to associate the payer user with an account number at the information provider…. In a second transaction form, the merchant requests a recipient ID in the form of a transaction token for each transaction and provides the information in the prior paragraph…. The information can be provided to the payer user or user device for transmission to the verification system or directly to the verification system”; paragraph [00268], “[a]ccordingly, and in one embodiment, in one embodiment, principal 1002 [or one of user or user device 102] may comprise at least one of user computer 1405, 1410, 1415, computer system 1500, or user device 102a, 102b. In yet another embodiment, principal 1002 [or one of user or user device 102] may comprise target device 112. In another embodiment, verifier 1020 [or information provider 636 or target device] and/or validating organization 1004 [or verification system 108] may comprise one or more of information provider system 120, verification system 108, web server 1025, server 1030, computer system 1500 or combinations or portions thereof”; and paragraph [00271], “[t]he attribute validation request can include a sequence of key/value pairs for which the principal 1002 requests validation and a public electronic [e.g., blockchain] address [or other unique identifier] of or associated with the principal 1002 [or one of the user or user device].”)
	c.	identifying, based on the information related to the user, a blockchain associated with the transaction. (See Fig. 1; paragraphs [00167], “[a] distributed encrypted ledger can be maintained by each of the verification system, information provider system, user device, and target device. The purpose of the ledger is to maintain a record of every transaction in the system - every credential issued, every credential authorized by a user, every credential and user that is approved, and every transfer of restricted information [or value]”;  paragraph [00267], “[f]or example, blockchain 1006 may be embodied as a discrete device or system of devices or, entirely or in part, embodied by one or more of validating organization 1004, verification system 108, verifier 1020, target device 112 and/or information provider 636, principal 1002, and/or user device 102”; Fig. 10A; and paragraph [00271], “[n]ext, step 1014 validates the signature of the challenge token and verifies successfully that the principal is the owner of the electronic [e.g., blockchain] address used in the signature, transmits, typically via the private channel, a unique and compact representation, such as a hash of the electronic address and a hash of the attributes from validating organization 1004 [or verification system 108] to public or private blockchain 1006 [or digital distributed [encrypted or unencrypted] secure ledger;” and paragraph [00276]. One of ordinary skill knows that a blockchain has to be identified based on the transaction information before the transaction is transmitted to the blockchain.)
	d.	appending the transaction record to the blockchain. (See paragraph [00276], “[n]ext, in second action 1106, validating organization 1004 [or verification system 108] certifies the validity of the data and links the data with the given identity by submitting a transaction to public blockchain.”)
	e.	generating a signature by: generating a first hash of at least a portion of the information related to the user; generating a second hash of at least a portion of the transaction details; combining the first hash and the second hash into a text string; and signing the text string, or a derivative of the text string, using a private key associated with the validation node to form the signature. (See Fig. 10A; paragraph [00271], “[t]he attribute validation request can include a sequence of key/value pairs for which the principal 1002 requests validation and a public electronic [e.g., blockchain] address [or other unique identifier] of or associated with the principal 1002 [or one of the user or user device]…. Next, step 1014 validates the signature of the challenge token and verifies successfully that the principal is the owner of the electronic [e.g., blockchain] address used in the signature, transmits, typically via the private channel, a unique and compact representation, such as a hash of the electronic address and a hash of the attributes from validating organization 1004 [or verification system 108] to public or private blockchain 1006 [or digital distributed [encrypted or unencrypted] secure ledger. Examples of attributes include any user unique identity or other private or secret unique or substantially unique information [e.g., a credential, private electronic address of a user device, social security number, credit card number, passport number, driver license number] or other information, that though is not individually unique, in combination is unique or substantially unique [e.g., property ownership identity and date associate with commencement of ownership]”; Figs. 12-13; paragraph [00289]; and paragraphs [00317]-[00318], “[v]alidating organization 1004 [or verification system 108] signs the transactions with its address private key. The correctness of the signature can be verified, as the accompanying blockchain address is public. Once the transaction is included into a block, the transaction's signature is used in the block's header and the block header becomes part of the signature of subsequent blocks. Thus validating organization 1004 [or verification system 108] may only effectively reject ownership of a transaction, if the transaction is removed from the containing block, regenerates the block and all blocks following and enforcing the decision on the network through corresponding proof-of- works.” These citations indicate that the validating organization generates two or more hashes, combines  the hashes, and signs the combined hashes.)
	f.	distributing the blockchain to one or more acceptance nodes. (See paragraph [00167], “[a] distributed encrypted ledger can be maintained by each of the verification system, information provider system, user device, and target device. The purpose of the ledger is to maintain a record of every transaction in the system - every credential issued, every credential authorized by a user, every credential and user that is approved, and every transfer of restricted information [or value]”; paragraph [00271]; and paragraph [00317]. One of ordinary skill knows that the block of transactions is distributed to all of the nodes in a blockchain network.) 
	GEORGIADIS does not explicitly disclose the following:
	attaching the signature to the transaction record that is appended to the blockchain to update the blockchain; and
	distributing the updated blockchain to one or more acceptance nodes.
	However, Imai discloses attaching the signature on a hash to the transaction record to update the blockchain and distributed the updated blockchain to acceptance nodes (i.e., the authorized users/user devices) . (See paragraphs [0045]-[0046]; Figs. 4B-4C; paragraphs [0048]-[0049], “[a]s illustrated in FIG. 4B, the public key of the user C, which is the destination of the transaction Tx2, is specified as information related to the destination of the transaction Tx2. The hash value is calculated for the unsigned transaction Tx2 including the hash value of the approved transaction Tx1, and a digital signature is calculated for the hash value calculated for the transaction Tx2 by using the private key of the user B, and the calculated digital signature is appended to the transaction Tx2 as issuer information”; and paragraphs [0052]-[0053], “[t]he miner then broadcasts the confirmed block to all users within the blockchain network…. If the validity of the digital signature and that of the hash value are verified, the user adds the approved block to the end of the blockchain of the user according to the procedure illustrated in FIG. 4B.”)
	GEORGIADIS discloses generating hashes for a transaction and signing the combined hashes. Imai discloses generating a signature on a hash and appending the signature to a transaction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GEORGIADIS, to incorporate with the teachings of Imai, to append the signature generated on the hashes to a transaction, and to distribute the updated blockchain to acceptance nodes, so that the transaction attached with the signature could be validated later by decrypting the attached signature and comparing the hash values. This feature improves the practicability and reliability of the system.
	The combination of GEORGIADIS and Imai discloses the claimed
invention but does not explicitly disclose attaching the signature to the transaction record that is appended to the blockchain to update the blockchain. 
	KANO discloses attaching a signature to the transaction record that is appended to the blockchain to update the blockchain and distributing the updated blockchain to one or more acceptance nodes. (See Fig. 6; paragraphs [0041]-[0043], “[t]hen, the transmission unit 20d transmits the transaction attached with the signature ‘A’ to the other public nodes 2a through the P2P communication in a case where there is left an address by which signature needs to be attached other than the address managed by the own node [in this case, the signature ‘B’ is not written]…. Then, the recordation requesting unit 20b transmits the compound transaction attached with all of the signatures ‘A’ and ‘B’, and requests to the group of private nodes 2b that the compound transaction is to be recorded to the distributed database 4”; Fig. 10; paragraphs [0058]-[0059], “[i]n a case where the node A generates a block among four groups of private nodes 2b illustrated in FIG. 2 [node names are A to D], the signature ‘A’ created by the private key of the node A is written in the signature column of the request source of FIG. 10[a], and the signature columns [the columns to be written with the signatures of the nodes B to D] of the approval destinations are made blank. The approval request generated at the node A is transmitted to the other private nodes 2b, that is, three nodes B to D…. First, in step 7, the validity of the signature attached to the approval request is verified using the public key such as the node A which is the request source of the approval [step 7]. In step 7, not only the node A but also the other signatures attached at the time of verification are verified together”; and paragraphs [0066]-[0067], “[i]n addition, an instruction indicating that the finalized block is newly added is transmitted to the entire transaction processing network 1 including other nodes B to D connected to the subject node A. All the nodes 2 verify the signature of the notification source when the notification of the finalized block is received, and add the finalized block to the database 4a of the own node.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of GEORGIADIS and Imai, to incorporate with the teachings of KANO, to append the signature to the transaction record which is appended to the blockchain, so that the transaction’s status can be checked based on the attached validator’s signature and that the transaction’s validating history can be traced by the attached validator’s signature as well.

Claim 3:
	GEORGIADIS in view of Imai and KANO discloses the limitations shown above.
	GEORGIADIS further discloses wherein the acceptance node is a computer operated by a resource provider. (See Fig. 1; paragraphs [00119]-[00124]; paragraphs [00160]-[00164]; paragraph [0268], “[a]ccordingly, and in one embodiment, in one embodiment, principal 1002 [or one of user or user device 102] may comprise at least one of user computer 1405, 1410, 1415, computer system 1500, or user device 102a, 102b. In yet another embodiment, principal 1002 [or one of user or user device 102] may comprise target device 112”; and paragraph [00271].)

Claims 6 and 7:
	GEORGIADIS in view of Imai and KANO discloses the limitations shown above.
	GEORGIADIS further discloses wherein the blockchain comprises a plurality of nodes, and wherein the plurality of nodes includes at least a plurality of acceptance nodes and at least a plurality of validation nodes. (See Fig. 1; paragraphs [00118]; paragraph [00150]; paragraph [00167]; and paragraph [00268].)
	
Claim 9:
	GEORGIADIS in view of Imai and KANO discloses the limitations shown above.
	GEORGIADIS further discloses wherein a node distributes a public key within a blockchain network. (See paragraph [0050], “[t]he principal's association in the transaction can be established through oneway cryptographic hashes of public keys that are issued and used only once” and paragraph [00270]. The issued public keys have to be distributed in order to establish a transaction.)
	
Claim 10:
	GEORGIADIS in view of Imai and KANO discloses the limitations shown above.
	GEORGIADIS further discloses wherein the validation node server determines whether the acceptance node server is authorized to participate in a blockchain network prior to appending the transaction to the block. (See paragraph [00129]; paragraph [00271]; and paragraph [00276].)

Claim 11:
	GEORGIADIS in view of Imai and KANO discloses the limitations shown above.
	GEORGIADIS further discloses wherein the first hash of at least a portion of the user information comprises an electronic identifier. (See paragraphs [00271]; paragraph [00289]; and paragraph [00305].)

Claim 12:
	GEORGIADIS in view of Imai and KANO discloses the limitations shown above.
	GEORGIADIS further discloses wherein each device maintains a ledger of the blockchain. (See paragraphs [00167], “[a] distributed encrypted ledger can be maintained by each of the verification system, information provider system, user device, and target device. The purpose of the ledger is to maintain a record of every transaction in the system - every credential issued, every credential authorized by a user, every credential and user that is approved, and every transfer of restricted information [or value],” and paragraph [00267].)
	Imai discloses broadcasting blocks of the blockchain to other nodes on the blockchain network. (See paragraph [0052].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GEORGIADIS, to incorporate with the teachings of Imai, and to distribute the blockchain to all nodes, including the user device, so that each node/device can hold a copy of the blockchain to form a decentralized system.

Claims 2, 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over GEORGIADIS et al. (WO 2017127564 A1) in view of KANO et al. (US 20190108513 A1), and further in view of Imai et al. (US 20180139056 A1) and Lott (US 20070157028 A1).
Claims 2 and 13:
	GEORGIADIS in view of Imai and KANO discloses the limitations shown above.
	GEORGIADIS discloses combining two or more hashes for a transaction. (See paragraph [00271] and paragraph [00289].)
	None of GEORGIADIS, Imai, and KANO explicitly discloses concatenating the first hash and the second hash. 
	However, Lott discloses concatenating the first hash and the second hash for further action on the combined hashes. (See paragraph [0049].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of GEORGIADIS, Imai, and KANO, to incorporate with the teachings of Lott, and to concatenate two hashes to form one combined value, so that the combined hash value could improve the security of the validating and authenticating process.

Claims 5 and 14:
	GEORGIADIS in view of Imai and KANO discloses the limitations shown above.
	GEORGIADIS discloses combining two or more hashes for a transaction. (See paragraph [00271] and paragraph [00289].)
	None of GEORGIADIS, Imai, and KANO explicitly discloses hashing the first hash and the second hash to form a third hash, the third hash has being the derivative the text string. 
	However, Lott discloses hashing the first hash and the second hash to form a third hash, the third hash has being the derivative the text string. (See paragraph [0080], “[t]he third hash function of hash functions 16 is applied to the computed combined value [i.e., the first combination value] to generate the third hash.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of GEORGIADIS, Imai, and KANO, to incorporate with the teachings of Lott, and to generate a third hash based on the first hash and the second hash, so that the system can utilize the generated third hash for the validating and authenticating process to improve the security of the system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over GEORGIADIS et al. (WO 2017127564 A1) in view of KANO et al. (US 20190108513 A1), and further in view of Imai et al. (US 20180139056 A1) and Blasi (US 20170346807 A1).


Claim 4:
	GEORGIADIS in view of Imai and KANO discloses the limitations shown above.
	GEORGIADIS discloses a private key generating a signature. (See paragraph [00317].)
	None of GEORGIADIS, Imai, and KANO explicitly discloses wherein the private key is an RSA encryption key. 
	However, Blasi discloses wherein the private key is an RSA encryption key. (See paragraph [0043], “[a]dditionally, in block 226, the access management server 110 encrypts the hash of the payload 320 with an RSA or an AES encryption algorithm [e.g., an RSA private key, an AES shared secret, etc.] to generate the digital signature 340.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of GEORGIADIS, Imai, and KANO, to incorporate with the teachings of Blasi, and to implement the private key as an RSA encryption key, so as to secure the encrypting process.
	Claim 4 recites “wherein the private key is an RSA encryption key.” This describes the characteristics of the private key. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. Therefore, this claim recites a nonfunctional descriptive material. When a descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
HUANG et al. (CN 103532721 A) disclose generating hashes and signing the generated hashes by a private key.

An applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685         

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685